DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of request for continued examination under 37 CFR 1.114, amendment and remarks filed 01/21/2022.
Claims 7-12 are canceled.
Claims 1, 4, 13 and 14 are amended.
Claims 1, 4-6 and 13-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

Priority
This application is a 371 of PCT/US2018/026164 filed 04/05/2018, which claims benefit of 62/483,656 filed 04/10/2017.
Response to Arguments
Applicant’s argument with respect to the claimed implant system excluding perforated tube of SMITH THOMAS J. et al. (WO 2016149561 A1) is not persuasive because the claims 
However, the requirement of amended claim 1 having an implant system that consists essentially of one or more polyurethane coated tablets overcomes the SMITH THOMAS J. et al. (WO 2016149561 A1) art. 
However, new rejections based on the amendment follows below.   

With respect to the obviousness type double patenting rejection over co-pending application 17193493, the PCT upon which it derived from was filed 06/15/2017, which is an earlier date than the PCT date of 04/05/2018 of the examined claims.   The rejection is proper and should have been maintained.   However, the amendment to claim 1 requiring one or more polyurethane coated tablets overcomes the rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The recitation that one or more polyurethane coated tablets are in the form of a capsule or tube was not envisioned by the as filed specification.   Applicant has not pointed to the section of the specification that provides support for the limitation.
Page 10, lines 3-4 of the as filed specification discloses 4 wt% hydrophilic polyurethane spray coated onto tablets.   Page 10, lines 8-10 of the as filed specification discloses that tablets were sealed within extruded hydrophilic polyurethane tube.   Page 9, lines 31-33 of the as filed specification discloses that tablets are dip-coated with 10 wt% solution of polyurethane and the polyurethanes can be hydrophilic or hydrophobic.   Applicant has not pointed to the section of the specification that discloses the polyurethane coated tablets are in the form of capsule. 
It is suggested that applicant present a claim that is envisioned by the as filed specification.
The as filed specification discloses polyurethane coated tablets that are sealed within hydrophilic polyurethane tube (page 10, lines 8-10). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 17-18 and  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 13 and 14 depend from claim 1.   Claim 1 as amended does not recite biocompatible polymer.    Therefore, the “biocompatible polymer” in claims 13 and 14 do not derive antecedent support from claim 1.
Claim 13 and 14 recite the limitation "biocompatible polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Correction is respectfully requested.   Claim 1 as amended teaches polyurethane polymer.   It appears that the claims intended to limit the polyurethane polymer to hydrophilic polyurethane (claim 13) and hydrophobic polyurethane (claim 14).

Claims 17 and 18 do not contain method steps.   
Therefore, claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  method steps of administration or implanting the implant drug delivery system of claim 1.
Correction is respectfully requested.
No claim is allowed.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613